Citation Nr: 1534168	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss.

2.  Entitlement to a compensable initial disability rating for the period prior to March 17, 2015, and a rating in excess of 10 percent since then for a scar, status post liver transplant.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss and a liver transplant scar and awarded noncompensable ratings effective March 25, 2009.  

In November 2014 the Board remanded this case for further development.  The Veteran has since been awarded a 10 percent disability rating for his scar, effective March 17, 2015.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Audiological evaluations do not indicate that the Veteran's hearing loss is currently higher than Level I in either ear.

2.  Prior to March 17, 2015, the Veteran's single superficial scar was not painful.

3.  Since March 17, 2015, the Veteran's scar has manifested occasional throbbing pain but has not been unstable and does not measure more than 144 square inches.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  Prior to March 17, 2015, the criteria for a compensable initial disability rating for a scar, status post liver transplant, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2014).

3.  Since March 17, 2015, the criteria for an initial disability rating in excess of 10 percent for a scar, status post liver transplant, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claims for higher ratings arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, any additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records, have been obtained and considered.  

In November 2014 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his disabilities, obtained VA treatment records since November 2012 and provided the Veteran with new VA examination in March 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's VA examinations in September 2009 and March 2015 involved a review of the Veteran's claims file, in-person interviews, physical and auditory assessments, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his conditions have worsened since his most recent examination and therefore no remand is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  

II.  Law

The Veteran is in receipt of a noncompensable rating for his bilateral hearing loss and a 10 percent rating for his liver surgery scar.  The Veteran contends that the severity of his disabilities warrants higher disability ratings for these conditions.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

1.  Hearing Loss

The Veteran contends that he is entitled to a compensable rating due to the severity of his hearing loss.  He reports irritation from not hearing people and that he uses hearing aids because he is "practically deaf."

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The rating schedule provides a table to determine the Roman numeral designation for hearing impairment based upon a combination of the percent of speech discrimination and the puretone threshold average.  See 38 C.F.R. §§ 4.85, Table VI, Table VII (Diagnostic Code 6100).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

A September 2009 VA audiological examination revealed that the Veteran had an average puretone threshold of 59 decibels (db) in the right ear and a 76 percent speech discrimination score.  Left ear test results showed an average puretone threshold of 33 db with a 96 percent speech discrimination score.

The Veteran's most recent audiological examination in March 2015 showed an average puretone threshold of 53 db in the right ear with a 92 percent speech discrimination score and an average puretone threshold of 35 db in the left ear with a 96 percent speech discrimination score.  The examiner opined that without amplification the Veteran's decreased hearing would produce some difficulty understanding speech at a conversational level, especially in the presence of background noise, and that without amplification the Veteran relies on reading lips and has difficulty hearing at distance or when the speaker is not facing the Veteran.  

The record does not show that the Veteran's hearing loss merits a compensable rating under applicable criteria.  Using the numeric designation of hearing impairment based upon the September 2009 puretone threshold average and speech discrimination, the Veteran would merit a Level IV for the right ear and Level I for the left ear, which when combined, yield a 0 percent, or noncompensable rating.  38 C.F.R. § 4.85, table VI, table VII.  March 2015 test results, which show improvement in the left ear, also support a noncompensable rating.  A pattern of exceptional hearing loss under 38 C.F.R. § 4.86 is also not demonstrated nor is any material impact from the Veteran's diminished hearing capacity.  

2.  Liver Surgery Scar

The Veteran has stated that the scar resultant from his liver transplant is productive of numbness, itching and "chronic aggravating pain," and that a higher rating is therefore warranted. 

Diagnostic Code 7802 provides that superficial (not associated with underlying soft tissue damage), scars, other than of the head, face, or neck, that do not cause limited motion, are rated 10 percent disabling where they cover an area of 144 square inches (929 sq. cm.) or greater.  

Diagnostic Code 7804 provides a 10 percent rating for one or two superficial or unstable, (frequent loss of covering of skin over the scar), scars.  A 20 percent rating is warranted for three or more scars that are unstable or painful and five or more scars that are unstable or painful are rated 30 percent disabling.  

A September 2009 VA examination noted a well-healed superficial scar that was nontender and nonadherent.  A supplemental opinion noted that the scar has 2 sections shaped as a check mark with one part measuring 24 centimeters (cm) long by 0.4 cm (4 mm) wide and the other scar traveling down toward the umbilicus for 4.9 cm length and measuring 0.4 cm wide as well.  No complaints or other residual effects of the scar were noted in the reports.

Subsequent VA treatment records do not contain complaints or treatment for the Veteran's scar.

The Veteran's scar was examined again in March 2015, at which time the Veteran stated that "every once in a while it will start throbbing."  The examiner noted the scar was not unstable and its segments measured 32 cm by 0.4 cm and 11 cm by 0.4 cm.  No limitation of motion, functional impact, or other complication besides occasional throbbing was identified.

A 10 percent disability rating is warranted from the time of the Veteran's March 2015 examination, which found a single painful scar of less than 144 square inches.  Prior to that point in time, there was no objective evidence of painful scarring as the Veteran did not indicate the scar was painful until his formal appeal and no tenderness was noted on his previous examination.  The Veteran has not alleged and the record does not indicate that his scar is unstable or that he has multiple scars which could warrant a higher disability rating.  As such, the Board finds that a compensable rating was not warranted prior to March 17, 2015, and a rating in excess of 10 percent has not been warranted since then.  38 C.F.R. § 4.118

3.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's disabilities, which are productive of difficulty hearing without amplification, especially from distances or around background noise, and occasional pain in the Veteran's scar.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. §§ 4.85, 4.86, 4.118.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his scar or hearing loss have caused him to miss work or have resulted in any hospitalizations. 



ORDER

A compensable initial disability rating for bilateral hearing loss is denied.

For the period prior to March 17, 2015, a compensable initial disability rating for a scar, status post liver transplant, is denied.  

For the period since March 17, 2015, a disability rating in excess of 10 percent for a scar, status post liver transplant, is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


